Exhibit 32.2 Certification Pursuant To 18 U.S.C. Section1350 By The Chief Financial Officer, As Adopted Pursuant To Section906 Of The Sarbanes-Oxley Act Of 2002. I, Robert L. LaPenta, Jr., Vice President and Treasurer of Burlington Coat Factory Investments Holdings, Inc.(the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. The Quarterly Report on Form 10-Q of the Company for the quarterly period endedDecember 1, 2007 (the “Report”) fully complies with the requirements of Section13(a) and 15(d) of the Securities Exchange Act of 1934, as amended (15 U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. January 15, 2008 /s/ Robert L. LaPenta, Jr. Robert L. LaPenta, Jr. Vice President – Treasurer
